MEMORANDUM **
Taing Chhien Nov, a native and citizen of Cambodia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
Where, as here, the BIA affirms without opinion, this Court reviews the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition.
Substantial evidence supports the IJ’s finding that Nov failed to demonstrate that he would be targeted for harm in the future on account of any protected ground. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir.2005); Li v. INS 92 F.3d 985, 987-88 (9th Cir.1996). Substantial evidence also supports the IJ’s finding that Nov’s fear of future persecution is specula*661tive. See Nagoulko, 333 F.3d at 1018. Accordingly, Nov’s asylum claim fads.
Because Nov failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir.2001).
Substantial evidence supports the IJ’s denial of CAT relief because Nov did not show that it is more likely than not that he would be tortured if returned to Cambodia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.